         Case 1:20-cr-00077-SHS Document 33 Filed 07/29/20 Page 1 of 1

                                                       U.S. Department of Justice




                                                                                                             .       .
                                                                                                                 \
                                                                                                                  '.'.
                                                                                                          FILED ·

                                                       July 28, 2020

Hon. Sidney H. Stein
United States District Court, Southern District of New York               MEMO ENDORSED
500 Pearl Street
New York, NY 10007

   Re:     United States v. Eric Rodriguez, 20-cr-77 (SHS)

Dear Judge Stein:
                                                                            MEMO
       The Government respectfully submits this letter requesting an exclusion of time under the
Speedy Trial Act. On June 17, 2020, this Court scheduled a pretrial conference for July 28, 2020
and excluded time under the Speedy Trial Act until that conference. On July 22, 2020, this Court
adjourned the July 28 conference until August 6, 2020. The Government respectfully requests that
time under the Speedy Trial Act be excluded from the date of this letter until August 6, 2020. The
exclusion will allow the parties to discuss a potential pretrial resolution to the case and to continue
preparing pretrial motions. The defendant's attorney, Andrew Patel, Esq., has informed the
Government that he consents to the exclusion of time on behalf of the defendant.


                                               Respectfully Submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney

                                            by: _ _Isl Thomas Burnett_ _ __ __
                                                Thomas S. Burnett
                                                Assistant United States Attorney
                                                (212) 637-1064

   Time is excluded from calculation under the
   Speedy Trial Act from today until August 6, 2020.
   The Court finds that the ends of justice served by this
   continuance outweigh the best interests of the public
   and the defendants in a speedy trial pursuant to
   18 U.S.C. § 3161 (h)(7)(A).

   Dated: New York, New York
          July 29, 2020



                          SOORDM                    /Ji
                               Sidney H ~        D.S.D.J.
